Name: 87/157/EEC: Commission Decision of 19 February 1987 approving a specific programme for the processing and marketing of soya beans and oilseeds in Italy pursuant to Council Regulation (EEC) No 355/77 (only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: plant product;  marketing;  Europe
 Date Published: 1987-03-10

 Avis juridique important|31987D015887/157/EEC: Commission Decision of 19 February 1987 approving a specific programme for the processing and marketing of soya beans and oilseeds in Italy pursuant to Council Regulation (EEC) No 355/77 (only the Italian text is authentic) Official Journal L 065 , 10/03/1987 P. 0021 - 0021*****COMMISSION DECISION of 19 February 1987 approving a specific programme for the processing and marketing of soya beans and oilseeds in Italy pursuant to Council Regulation (EEC) No 355/77 (Only the Italian text is authentic) (87/158/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 2224/86 (2), and in particular Article 5 thereof, Whereas on 8 September 1986 the Italian Government notified a programme for the soya bean and oilseed sectors; Whereas the said programme provides for investments in facilities for the storage and drying of oilseeds, and in particular soya beans and sunflower seed, and investments relating to the incorporation of soya beans into animal feedingstuffs, without any increase in production capacity, with a view to the adjustment of processing and marketing structures in this sector to trends in production; whereas it thus constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas approval of the part of the programme dealing with investments relating to the incorporation of soya beans into animal feedingstuffs is subject to compliance with the requirement that such investments will not lead to any increase in feed-manufacturing capacity; Whereas the programme includes a sufficient quantity of the data referred to in Article 3 of Regulation (EEC) No 355/77 to demonstrate that the objectives of Article 1 of the said Regulation may be achieved in the abovementioned sector in Italy; whereas the time limit set for implementation of the programme does not exceed the period specified in Article 3 (1) (g) of the said Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The programme relating to the processing and marketing of soya beans and oilseeds in Italy, as notified by the Italian Government on 8 September 1986 in accordance with Regulation (EEC) No 355/77, is hereby approved. Approval of the part the programme relating to investments for the use of soya beans in animal feedingstuffs shall be subject to compliance with the requirement that such investments do not result in an increase in existing feed-manufacturing capacities. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 19 February 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 194, 17. 7. 1986, p. 4.